         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 1 of 11



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
NICHOLAS J. WOYCHICK, IDAHO STATE BAR NO. 3912
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Nick.Woychick@usdoj.gov

Attorneys for Plaintiff
United States of America



                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                 Case No.
                Plaintiff,
                                                 COMPLAINT
        v.

 WISSEL FARMS CORPORATION, an Idaho
 Corporation; BENITA GUADALUPE
 WISSEL; MATTHEW MARK WISSEL;
 KRISTOFER WADE JOHNSON; MORGAN
 ALEXANDRIA WISSEL; ADRIANA
 MAUDE WISSEL; KENNETH THOMAS
 ST. JOHN; and AMANDA ROSE ST. JOHN,

                Defendants.


       COMES NOW the Plaintiff United States of America, acting through the United States

Department of Agriculture on behalf of the Farm Service Agency (“FSA”), and for its claim for

relief against the above-named Defendants, alleges as follows:




COMPLAINT - 1
            Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 2 of 11



                                    JURISDICTION & VENUE

        1.      This court has jurisdiction of this civil action under 28 U.S.C. § 1345, as the

United States is Plaintiff. Venue is proper pursuant to 28 U.S.C. § 1391, because a substantial

part of the acts, events and/or omissions giving rise to the United States’ claims occurred in the

state of Idaho and because a substantial part of the personal property that is the subject of this

litigation is located in the state of Idaho.

                                    FACTUAL ALLEGATIONS

        2.      On or about June 7, 2013, Defendant Wissel Farms Corporation, through its

president, Benita Guadalupe Wissel, and Benita Guadalupe Wissel, Matthew Mark Wissel,

Kristofer Wade Johnson, Morgan Alexandria Wissel, Adriana Maude Wissel, Kenneth Thomas

St. John, and Amanda Rose St. John, acting in their individual capacities,1 executed and

delivered to FSA, a promissory note evidencing a loan made to them pursuant to the

Consolidated Farm and Rural Development Act (7 U.S.C. §§ 1921, et seq.). Under the terms of

this promissory note, the Wissel Defendants promised inter alia to pay to the United States the

principal sum of $300,000.00, plus interest thereon at the rate of 1.25 percent per annum. A true

and correct copy of said promissory note is attached hereto as Exhibit A and incorporated herein

by reference. The United States, acting through the United States Department of Agriculture and

on behalf of FSA, is the owner and holder of said note.




        1
         Unless otherwise noted below the Defendants Wissel Farms Corporation, Benita
Guadalupe Wissel, Matthew Mark Wissel, Kristofer Wade Johnson, Morgan Alexandria Wissel,
Adriana Maude Wissel, Kenneth Thomas St. John, and Amanda Rose St. John will be
referred to collectively herein below as “the Wissel Defendants.”


COMPLAINT - 2
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 3 of 11



       3.      On or about June 7, 2013, the Wissel Defendants executed and delivered to FSA a

security agreement describing farm and other equipment then owned or thereafter acquired,

together with all replacements, substitutions, additions, and accessions. This security agreement

was perfected by the filing of financing statements with the Idaho Secretary of State on or about

June 6, 2013, as Instrument Nos. B 2013-l 124498-0, B 2013-l 124497-1, B 2013-1124496- 2, B

2013-l 124494-4, B 2013-1124492-5, B 2013-l 124492-6, B 2013-1124492-7, and B 2013-

1124499-9, Official Records of the Secretary of State for the state of Idaho. True and correct

copies of said Security Agreement and the related UCC filings are attached hereto as Exhibit B

and incorporated herein by reference.

       4.      As a result of the Security Agreement and UCC filings described above in

paragraph 3, FSA has a perfected security interest in the following-described farm equipment

owned by Defendant Wissel Farms Corporation and located in the state of Idaho:

               1 Tractor, Case IH Maximum 5130 (SN 729C);
               1 Tractor, IHC 504 high clearance (SN P703);
               1 Tractor, IHC 966 high clearance;
               1 Tractor, IHC 656 (SN 0238 P#l8):
               1 Tractor, IHC 656 (SN 7335);
               1 Tractor, IHC 454 (SN 7BS2 P#ll);
               1 Tractor, IHC 674 (SN 1BRY);
               1 Tractor, Farmall Super C (SN 1815 P#14);
               1 Tractor, Farmall Super C (SN 2110);
               1 Tractor, Farmall C (SN 3927);
               1 Tractor, MF 30;
               1 Forklift, Toyota 30 (SN 6276 P#l7);
               1 Forklift, Clark (SN 4958);
               1 Com Picking Line, Portable;
               1 Snap Bean Harvester w/sorter, Ford (SN 7372 P#15);
                2 Hyster Dock Plates;
                4 Pallet Jacks;
               2500 Field Crates;



COMPLAINT - 3
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 4 of 11



               1 Corn Stalk Bander;
               3 Commercial Ice Machines;
               1 Squash and Mini Pumpkin Mini Trailer;
               1 Crop Cover Retriever;
               1 Tractor Harvest Racks;
               1 Pumpkin Loading Belt;
               1 Bin Dump, Shopbuilt;
               1 Bean Plater, JD Maximerge 4-row;
               1 Pumpkin Planter, JD Maximerge 4-row;
               1 Finger Pick Planter, JD 80;
               1 Small Seed Planter, Beck 4-row;
               1 Ripper, JD 5 shank;
               1 Cultivator-Front, JD;
               1 Cultivator Bar, Alloway gauge wheels;
               1 Bedder Bar, 4-row Hyd Fold;
               1 Offset Disc, Towner;
               1 Rolling Cultivator, 4-row;
               1 Bedder w/spray Boom;
               1 Spray Boom;
               1 SS tank, front mount;
               1 SS tank, front mount;
               1 Rolling Cultivator-tomato, 2-row;
               1 Pumpkin Harrow, 3-row;
               1 Back Out Bar;
               3 Totes, 250 gallon;
               1 Power Bedder, 2 row;
               1 Rolling Cutter Bar Crop Cover Cutter, 3 pt;
               1 Fuel Tank w/pump, 750 gallon;
               1 Fuel Tank w/pump, 300 gallon;
               1 Blade, 3 pt; and
               1 Water Tank, 1000 gallon (plastic).

The above-described farm equipment will be referred to collectively herein below as “the

security property.”

       5.      The Wissel Defendants are delinquent in the payment of their indebtedness

described above in paragraph 2. Defendants Kristofer Wade Johnson and Adriana Maude Wissel

also filed for and received a discharge of their personal liability on the note described above in

paragraph 2 in Case No. 15-03017, filed in the United States Bankruptcy Court for the Eastern

District of Washington. The United States Bankruptcy Court for the Eastern District of


COMPLAINT - 4
            Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 5 of 11



Washington entered a discharge of their personal liability in that action on or about December 9,

2015. Due to the delinquent payments and as a result of the bankruptcy filing, the promissory

note and security agreement described herein are currently in default. On March 15, 2016, after

taking all actions required under applicable regulations, FSA accelerated the entire indebtedness

owing under the terms of the promissory note and declared all amounts immediately due and

payable.

       6.       The Wissel Defendants owe the United States under the provisions of the

promissory note a total of $286,237.97, consisting of $277,704.52 principal and $8,533.45 in

interest accrued through August 7, 2019. Additional interest will continue to accrue after

August 7, 2019 until the entry of judgment at a daily rate of $9.5104.

       7.       The interests of all Defendants are inferior to FSA’s interest in the security

property.

       8.       The United States does not seek to collect a money judgment or deficiency from

Defendants Kristofer Wade Johnson and Adriana Maude Wissel personally. Defendants

Kristofer Wade Johnson and Adriana Maude Wissel are only named as Defendants in this action

in order to foreclose any interest they may have in the security property described above in

paragraph 4 and owned by Defendant Wissel Farms Corporation.

       9.       To the extent the sale of the United States’ security property is insufficient to

satisfy the sums owing, it requests a judgment against Defendant Wissel Farms Corporation, and

individuals Benita Guadalupe Wissel, Matthew Mark Wissel, Morgan Alexandria Wissel,

Kenneth Thomas St. John, and Amanda Rose St. John, jointly and severally, for any deficiency.




COMPLAINT - 5
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 6 of 11



                                  FIRST CAUSE OF ACTION
                                      (Money Judgment)

       10.     The United States realleges the allegations contained in paragraphs 1 through 10

above and incorporates the same herein by reference as if set forth fully herein.

       11.     That at all times material herein United States, acting through the United States

Department of Agriculture and on behalf of FSA, is and was the owner and holder of said note

(Exhibit A) and the security agreement and associated UCC financing statements (Exhibit B).

       12.     That as of August 7, 2019, the United States is entitled to judgment against Wissel

Farms Corporation and the individual Defendants Benita Guadalupe Wissel, Matthew Mark

Wissel, Morgan Alexandria Wissel, Kenneth Thomas St. John, and Amanda Rose St. John

Wissel, jointly and severally, in the sum of $286,237.97, consisting of a principal balance of

$277,704.52, accrued interest of $8,533.45, together with additional interest that will continue to

accrue after August 7, 2019 until the entry of judgment at a daily rate of $9.5104, together with

costs of foreclosure, attorney’s fees and court costs as herein alleged.

       13.     The United States has fulfilled its obligations and performed each and every act

and thing required to be performed by it under the promissory note and security agreement

described above.

       14.     Pursuant to the promissory note, security agreement and Idaho law, Defendant

Wissel Farms Corporation and the individual Defendants Benita Guadalupe Wissel, Matthew

Mark Wissel, Morgan Alexandria Wissel, Kenneth Thomas St. John, and Amanda Rose St. John

Wissel, are jointly and severally obligated to pay the United States for the sums noted above in

paragraph 12 and any and all amounts advanced or expended by the United States in collecting




COMPLAINT - 6
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 7 of 11



the promissory note and/or preserving or protecting the security property, including the United

States’ attorney’s fees and costs.

                                 SECOND CAUSE OF ACTION
                                       (Foreclosure)

       15.      The United States realleges the allegations contained in paragraphs 1 through 14

above and incorporates the same herein by reference as if set forth fully herein.

       16.     The Wissel Defendants are in default under the terms of the promissory note.

       17.      In order the secure the payment of the indebtedness, the Wissel Defendants

executed and delivered a security agreement to FSA. The security agreement granted the United

States a security interest in the security property described more fully above in paragraph 4.

       18.      The security agreement is valid and enforceable and was properly perfected under

Idaho law.

       19.      The United States’ lien and security interest in and to the above-described security

property should be foreclosed in accordance with the security agreement and applicable law,

including, without limitation, Article 9 of the Idaho Uniform Commercial Code. In furtherance

thereof, the United States is entitled to any or all of the following relief:

                a.      By reason of the aforesaid payment and other defaults by the Wissel
                        Defendants, and pursuant to the Loan Documents, the United States has a
                        right to take immediate possession of the security property described
                        above, and to sell, lease, or otherwise dispose of the same in its present
                        condition, or following repair, reconditioning or processing, and to apply
                        the proceeds thereof to the expenses of retaking, protecting, holding,
                        preparing for sale, selling or otherwise realizing on the collateral, and to
                        reasonable attorney fees and costs necessarily incurred or expended
                        herein, and thereafter apply the balance to the indebtedness and accrued
                        interest, late charges, costs and fees owed by the Wissel Defendants to the
                        United States as described above.



COMPLAINT - 7
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 8 of 11




               b.      To cause the Wissel Defendants to assemble the security property and
                       make it available to the United States for repossession at a place
                       designated by the United States;

               c.      To allow the United States to take possession of the security property;

               d.      To allow the United States to foreclose its security interest in the security
                       property for partial or full satisfaction of the money judgment demanded
                       in this Complaint;

               e.      To cause the security property to be levied upon by the United States
                       Marshal or his designee in the County in which said property may be
                       located and sold as directed by this Court. Such sale will constitute a
                       foreclosure of the United States’ security interest by judicial process, with
                       the execution lien as to any particular item of the security property to
                       relate back to the date of perfection, all without waiver of the United
                       States’ other rights to realize upon said security property;

               f.      To have the security property sold at commercially reasonable sale under
                       Article 9 of the Idaho Uniform Commercial Code, held by or at the
                       direction of the United States;

               g.      To apply the proceeds from the sale of the security property to the
                       payment of the indebtedness after payment of all collection and sale
                       expenses, including reasonable attorney’s fees;

               h.      To obtain a judgment against Defendant Wissel Farms Corporation and
                       the individual Defendants Benita Guadalupe Wissel, Matthew Mark
                       Wissel, Morgan Alexandria Wissel, Kenneth Thomas St. John, and
                       Amanda Rose St. John Wissel, jointly and severally, for any deficiency,
                       plus accruing interest, costs and attorney’s fees; and/or

               i.      To all rights and remedies provided by the Loan Documents, the statutes
                       and laws of the United States and the state of Idaho, and all other rights
                       and remedies available to the United States.

                                 THIRD CAUSE OF ACTION
                                    (Claim and Delivery)

       20.     The United States realleges the allegations contained in paragraphs 1 through 19

above and incorporates the same herein by reference as if set forth fully herein.


COMPLAINT - 8
               Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 9 of 11



             22.     By reason of the defaults described above, the United States is entitled to

     possession of said security property and to foreclose its security interest in the same.

             23.     To the best of the United States’ knowledge, information and belief, the security

     property described above in paragraph 4 remains in the physical possession, custody and control

     of Defendant Wissel Farms Corporation, and is believed to be located in the state of Idaho, at or

     near 11085 Lake Lowell Ave., Nampa, ID 83686.

             24.     The security property is being wrongfully detained by the Wissel Defendants.

             25.     The Wissel Defendants have failed to turn over to the United States the

     possession, custody and control of the security property.

             26.     To the best of the United States’ knowledge, information and belief, the actual value

of said security property is currently unknown but is believed to be less than the indebtedness.

             27.     That the United States is entitled to injunctive relief, based upon the following:

(i) unless the Wissel Defendants are restrained without prior notice and enjoined from dissipating,

encumbering, selling, concealing, and disposing of the security property, they may dispose of the

security property or otherwise impair it, and as a result, the United States will suffer immediate and

irreparable injury in that a money judgment may be uncollectable; (ii) the threat and injury to the

United States outweighs whatever damage the proposed order or injunction may cause by restraining

or enjoining the Wissel Defendants; (iii) enjoining the Wissel Defendants would not be adverse to the

public interest; (iv) there is a substantial likelihood that the United States will prevail on the merits of

this action or the case presents issues on the merits which should be subject to further litigation.




     COMPLAINT - 9
         Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 10 of 11



        WHEREFORE, Plaintiff United States of America, requests:

        1.      That the Court enter Judgment against Defendants Wissel Farms Corporation, and

individuals Benita Guadalupe Wissel, Matthew Mark Wissel, Morgan Alexandria Wissel,

Kenneth Thomas St. John, and Amanda Rose St. John, jointly and severally, in the amount of

$286,237.97 ($277,704.52 principal and $8,533.45 interest accrued through August 7, 2019); and

interest to accrue at the rate of $9.5104 per day from and after August 7, 2019, to the date of

judgment, and interest from the date of judgment at the legal rate until paid in full, for costs of

suit, and other proper relief.

        2.      That the Court enter the usual decree of foreclosure for the sale of the security

property described above in paragraph 4; that the Plaintiff or any other party to this suit may

become a purchaser at the sale of the security property and that the purchaser at said sale shall be

issued a bill of sale to the security property so sold and described herein.

        3.      That the Court order that all persons including the Wissel Defendants, together

with each and every person claiming any right, title, claim, liens or encumbrances of any kind or

character on or against the security property described in the security agreement subsequent to

the United States’ lien that is foreclosed in this action, be forever barred and foreclosed of and

from all rights and claims in and to such property and farm equipment.

        4.      That the Court enter an order directing that the proceeds realized from the sale of

security property be applied as follows: first, in payment of the costs and expenses of the suit,

and second, in payment of the United States’ judgment.




COMPLAINT - 10
      Case 1:19-cv-00407-CWD Document 1 Filed 10/18/19 Page 11 of 11



     5.     That the Court award such other and further relief as it deems just and equitable.

     DATED this 18th day of October, 2019.

                                          BART M. DAVIS
                                          United States Attorney
                                          By


                                          /s/ Nicholas J. Woychick
                                          NICHOLAS J. WOYCHICK
                                          Assistant United States Attorney




COMPLAINT - 11
Case 1:19-cv-00407-CWD Document 1-1 Filed 10/18/19 Page 1 of 4




                      EXHIBIT A
Case 1:19-cv-00407-CWD Document 1-1 Filed 10/18/19 Page 2 of 4
Case 1:19-cv-00407-CWD Document 1-1 Filed 10/18/19 Page 3 of 4
Case 1:19-cv-00407-CWD Document 1-1 Filed 10/18/19 Page 4 of 4
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 1 of 20




                    EXHIBIT B
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 2 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 3 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 4 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 5 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 6 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 7 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 8 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 9 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 10 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 11 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 12 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 13 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 14 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 15 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 16 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 17 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 18 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 19 of 20
Case 1:19-cv-00407-CWD Document 1-2 Filed 10/18/19 Page 20 of 20
Case 1:19-cv-00407-CWD Document 1-3 Filed 10/18/19 Page 1 of 1
                     Case 1:19-cv-00407-CWD Document 1-4 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
             Wissel Farms Corporation, et al.                        )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wissel Farms Corporation
                                           c/o Benita Guadalupe Wissel, Registered Agent
                                           11085 Lake Lowell Avenue
                                           Nampa, Idaho 83686




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-4 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00407-CWD Document 1-5 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
             Wissel Farms Corporation, et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Benita Guadalupe Wissel
                                           11085 Lake Lowell Avenue
                                           Nampa, Idaho 83686




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-5 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00407-CWD Document 1-6 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
             Wissel Farms Corporation, et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Matthew Wissel
                                           11085 Lake Lowell Avenue
                                           Nampa, Idaho 83686




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-6 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00407-CWD Document 1-7 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
             Wissel Farms Corporation, et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Morgan Alexandria Wissel
                                           11085 Lake Lowell Avenue
                                           Nampa, Idaho 83686




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-7 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00407-CWD Document 1-8 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
             Wissel Farms Corporation, et al.                        )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Adriana Maude Johnson
                                           2517 South Manito Boulevard
                                           Spokane, Washington 99203




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-8 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00407-CWD Document 1-9 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
             Wissel Farms Corporation, et al.                        )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kristofer Wade Johnson
                                           2517 South Manito Boulevard
                                           Spokane, Washington 99203




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-9 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                    Case 1:19-cv-00407-CWD Document 1-10 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
             Wissel Farms Corporation, et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Amanda Rose St. John
                                           3164 NE 35th Place
                                           Portland, Oregon 97212




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-10 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                    Case 1:19-cv-00407-CWD Document 1-11 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
             Wissel Farms Corporation, et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kenneth Thomas St. John
                                           3164 NE 35th Place
                                           Portland, Oregon 97212




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00407-CWD Document 1-11 Filed 10/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
